Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.  Claims 1, 2, and 14 were amended. Support for amendment can be found in paragraphs [0029], [0035]-[0036] and Figs. 1A-1D, 4A-4D of current specification.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on March 19, 2020. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ronnen Roy on February 12, 2021.  The application has been amended as follows:

3. ( Currently Amended) The method of claim 1, compromising moving the substrate back and forth to alternately expose the substrate to the ion beam and to [[a]] the molecular beam, wherein the molecular beam is composed of silane (SiH4), arsine (AsH3), phosphine (PH3), or diborane B2H6.  

(Currently Amended) The method of claim 1, wherein the ion beam is extracted from a plasma chamber, wherein the substrate is disposed in a process chamber, the method further comprising delivering a reactive gas to the plasma chamber, the reactive gas comprising at least one of: oxygen, nitrogen, or nitrous oxide.  

11. (Currently Amended) The method of claim 1, wherein the ion beam is extracted from a first plasma chamber and the molecular beam is provided from a first molecular chamber, wherein the substrate is disposed in a process chamber, wherein the first plasma chamber, the first molecular chamber and the process chamber are arranged in a rotary chamber assembly, and wherein the substrate is configured to rotate between [[a]] the first position, wherein the first position is adjacent the first plasma chamber and [[a]] the second position, wherein the second position is adjacent the first molecular chamber.  

12. (Currently Amended) The method of claim 11, further comprising providing a rotary substrate stage within the process chamber, the rotary substrate stage comprising a plurality of substrate holders and a plurality of pumping slots.  

13. (Currently Amended) The method of claim 11, wherein the ion beam is a first ion beam, 
a second plasma chamber; and
a second molecular chamber, 
wherein the extraction system is disposed adjacent the first plasma chamber and the second plasma chamber, the extraction system comprising a first extraction 

14. (Currently Amended) The method of claim 1, wherein the ion beam is extracted from a plasma chamber, wherein the extraction plate has  an extraction aperture, wherein the extraction aperture is configured to modify a shape of a plasma sheath boundary adjacent the extraction aperture, wherein the angled ions exit the plasma sheath boundary at the non-zero peak angle.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Hautala et al. (US 2011/0084215 A1) in view of Gupta et al. (US2006/0208202A1) on 1-5, 7-9 and 14 are withdrawn because the independent claim 1 have been amended. Support for amendment can be found in paragraphs [0029], [0035]-[0036] and Figs. 1A-1D, 4A-4D of current specification.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Hautala et al. (US 2011/0084215 A1) in view of Gupta et al. (US2006/0208202 A1), as applied to claims 1-5, 7-9 and 14, and further in view of Nozawa et al. (WO 2013/161768 A1, use US2015087140A1 as English translation) on claims 6 and 10-13 are withdrawn because the independent claim 1 have been amended.  Support for amendment can be found in paragraphs [0029], [0035]-[0036] and Figs. 1A-1D, 4A-4D of current specification.



Reasons for Allowance
Claims 1-14 are allowed.  The closest prior arts of record, Hautala et al. (US 2011/0084215 A1) and Gupta et al. (US2006/0208202A1) do not teach nor suggest performing directing an ion beam through an extraction plate, arranged adjacent the substrate and parallel to the substrate plane, while the substrate is in the first position, the ion beam comprising angled ions that are incident on the substrate at a nonzero peak angle between 15 degrees and 45 degrees with respect to a perpendicular to the substrate plane, the ion beam effective to form a first sub-monolayer comprising a first species on the substrate feature; scanning the substrate from the first position, to a second position, along a path that is parallel to the substrate plane as stated in the claim.  Please also see Applicant’s remark on December 07, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/HAI Y ZHANG/           Examiner, Art Unit 1717